Title: From Thomas Jefferson to William Lyman, 30 April 1808
From: Jefferson, Thomas
To: Lyman, William


                  
                     Sir 
                     
                     Washington Apr. 30. 08.
                  
                  Your favor of the 11th. of July came to hand a little before the meeting of Congress, and soon afterwards I recieved the apparatus for Stylographic writing which you were so kind as to send me, for which I pray you to recieve my particular thanks. the invention is certainly very ingenious, and while it compares advantageously with all others in other circumstances, it has an unrivalled preference as being so much more portable. I had never heard of the invention till your letter announced it, for these novelties reach us very late, which renders your attentions on the occasion more acceptable and more entitled to the acknolegements which I now tender.   The decrees & orders of the belligerent nations having amounted nearly to declarations that they would take our vessels wherever found, Congress thought it best in the first instance to break off all intercourse with them. they adjourned on Monday last, having passed an act authorising me to suspend the embargo whenever the belligerents should revoke their decrees or orders as to us. the embargo must continue therefore till they meet again in November unless the measures of the belligerents should change. when they meet again, if these decrees & orders still continue, the question which they will have to decide will be whether a continuance of the embargo or war will be preferable. in the mean time great advances are making in the establishment of manufactures. those of cotton will I think be so far proceeded on that we shall never again to recur to the importation of Cotton goods for our own use. I tender you my salutations & the assurances of my great respect.
                  
                     Th: Jefferson 
                     
                  
               